Citation Nr: 0106179	
Decision Date: 02/07/01    Archive Date: 03/02/01

DOCKET NO.  94-16 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to March 18, 1993.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to September 
1991.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2000, the RO denied entitlement to TDIU prior to March 18, 
1993.  The veteran was informed of the decision the same 
month.  A supplemental statement of the case on the issue was 
also prepared by the RO in September 2000.  In December 2000, 
the veteran's representative submitted a statement which the 
Board has construed as a timely filed notice of disagreement 
with the September 2000 rating decision.  In December 2000, 
the RO informed the veteran that his appeal was being 
returned to the Board for disposition.  At that time, the 
only issue on appeal was entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) prior to March 18, 
1993.  In January 2001, the veteran's representative 
submitted written argument pertinent to the claim of 
entitlement to individual unemployability prior to March 18, 
1993.  The Board construes the representative's statement as 
a valid notice of disagreement.

As the veteran has filed a timely notice of disagreement, the 
Board has jurisdiction of this issue.  38 U.S.C.A. § 7105; 
see Manlincon v. West, 12 Vet. App. 238 (1999); Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) (the filing of a notice of 
disagreement initiates the appellate process), see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 
Vet. App. 76 (1998).


The Board notes that the supplemental statement of the case, 
which actually served the function of a statement of the 
case, was promulgated prior to receipt of the notice of 
disagreement.  However, the Board accepts the out of order 
notice of disagreement in view of its prior remand, which 
could have lead the veteran and RO to concluded that he had 
already submitted a timely notice of disagreement.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996).  For the same 
reasons the Board finds that the veteran has perfected his 
appeal, and waves the filing of a substantive appeal.  Roy v. 
Brown, 5 Vet. App. 554 (1993); Rowell v. Principi, 4 Vet. 
App. 9 (1993).  The Board notes the veteran was lead to 
believe that he had timely perfected his appeal by the 
issuance of a statement of the case and the certification of 
the issue as being developed for appellate consideration.  

In September 2000, the RO granted service connection for 
migraine headaches and assigned a 10 percent disability 
evaluation effective from September 17, 1991.  The veteran 
was informed of the rating decision the same month.  In 
January 2001, the veteran's representative submitted a 
statement to the Board in which he included argument 
pertaining to the propriety of the 10 percent evaluation.  
The January 2001 statement cannot serve as a notice of 
disagreement because it was not submitted to the RO that made 
the rating decision.  38 U.S.C.A. § 7105(b)(1) (West 1991).



REMAND

A RO hearing was conducted on March 18, 1993.  At that time, 
the veteran testified that he was receiving vocational 
rehabilitation benefits from VA and was attending school.  On 
his application for increased compensation based on 
unemployability, the veteran reported that he had been in 
vocational rehabilitation beginning in January 1993.  The 
vocational rehabilitation folder was not available for the 
Board to review in connection with this claim.  While the 
exact contents of the file are unknown, it is conceivable 
that it may contain pertinent evidence pertaining to this 
claim.  As these VA records are considered to be 
constructively of record, and may be relevant to the instant 
claim, the RO should obtain the veteran's complete vocational 
rehabilitation folder and associate it with the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records of 
treatment pertinent to the claim of 
entitlement to a total disability 
evaluation based on individual 
unemployability prior to March 18, 1993.  
After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, including the veteran's 
vocational rehabilitation folder.

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




